Case 18-13995-KHK           Doc 15         Filed 12/17/18 Entered 12/17/18 17:15:39      Desc Main
                                           Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

IN RE:                                             )
                                                   ) CASE NO. 18-13995-KHK
CARMEN M. GETER,                                   ) CHAPTER 13
                                                   )
                                                   )
                          Debtor.                  )

                 OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                  NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
               AND NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

                              1. Notice of Objection and Notice of Hearing

         PLACE OF HEARING:                                 DATE AND TIME OF
                                                           HEARING:
         Courtroom III
         200 South Washington Street                       February 14, 2019
         Alexandria, Virginia 22314                        9:30 a.m.


       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

                           2. Objection to Confirmation of Chapter 13 Plan

         The United States of America, by and through undersigned counsel, on behalf of its

Internal Revenue Service, hereby objects to confirmation of the proposed Chapter 13 Plan on the

following grounds:

         1.      The Internal Revenue Service has timely filed a proof of claim setting forth the

following information:

Robert K. Coulter
Assistant United States Attorney
VSB: 42512
2100 Jamieson Avenue
Alexandria, Virginia 22314
Tel: (703) 299-3745
Counsel for the United States of America
Case 18-13995-KHK          Doc 15    Filed 12/17/18 Entered 12/17/18 17:15:39           Desc Main
                                     Document     Page 2 of 4



                    Claim Number:                      1-1


                    Secured Amount                     $44,168.80


                    Unsecured Priority Amount:         $ 6,201.51


                    Unsecured General Amount:          $ 432.10


                    Total Claim Amount:                $50,802.41



       2.       The proposed plan fails to recognize the secured claim of the Internal Revenue

Service. Plans that do not provide for the full payment of secured claims are not confirmable.

See 11 U.S.C. '1325(a)(5)(B); In re Barnes, 32 F.3d 405 (9th Cir. 1994); Memphis Bank &

Trust Co. v. Whitman, 692 F.2d 427, 429 (6th Cir.1982); In re Coles, 252 B.R. 66 (Bankr. E.D.

VA 1999); United States v. Haas (In re Haas), 203 B.R. 573 (E.D. Pa. 1996). The plan must

provide that the full amount of the secured claim, plus interest at the current IRS underpayment

rate shall be paid through the plan. 1 This should be reported in Section 3D of the plan listing

the Creditor as AIRS,@ Collateral as AAll Property,@ see 26 U.S.C. '6321, The Monthly

Payment and Estimated Term should be calculated by amortizing the secured claim amount over

the remaining term of the plan.

       3.       The proposed plan does not adequately provide for the Internal Revenue Service=s

priority claim as required by 11 U.S.C. '1322(a)(2). Plans that do not provide for the full



       1
           The interest rate applicable on the date of the petition is 5%.


                                                   2
Case 18-13995-KHK       Doc 15     Filed 12/17/18 Entered 12/17/18 17:15:39         Desc Main
                                   Document     Page 3 of 4


payment of priority claims are not confirmable. In re Escobedo, 28 F.3d 405 (7th Cir. 1994).

       WHEREFORE, the United States respectfully requests that confirmation of the proposed

plan be denied.

                                     Respectfully submitted,

                                     G. Zachary Terwilliger
                                     United States Attorney


                             By:      /s/ Robert K. Coulter
                                     Robert K. Coulter
                                     Assistant United States Attorney




                                               3
Case 18-13995-KHK         Doc 15    Filed 12/17/18 Entered 12/17/18 17:15:39              Desc Main
                                    Document     Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I hereby certify that I have on this date served the foregoing upon all interested parties to
this proceeding, by causing true and correct copies thereof to be placed in the United States mail,
postage prepaid, addressed as follows:

        Carmen M Geter
        9989 Capperton Drive
        Oakton, VA 22124

        I hereby certify a copy of foregoing will be filed with the United States Bankruptcy Court
electronically in the CM/ECF system. Notice of this filing will be sent to all parties by
operation of the Court's electronic filing system. Parties may access this filing through the
Court's system. Parties currently listed by the CM/ECF system to receive electronic notice in
this case are set forth below.


    •   Nathan A. Fisher: Fbarsad@cs.com, barsad@aol.com
    •   John P. Fitzgerald, III: ustpregion04.ax.ecf@usdoj.gov
    •   Thomas P. Gorman: ch13alex@gmail.com, tgorman26@gmail.com
    •   Jeremy Calvin Huang: jhuang@chadwickwashington.com,
        lwoodward@chadwickwashington.com
    •   Nisha Ryan Patel: npatel@siwpc.com, bjordan@siwpc.com; dsasser@siwpc.com;
        ewhite@siwpc.com; jmuncy@siwpc.com; mfreeman@siwpc.com;
        bkreferrals@siwpc.com; siwbkecf@siwpc.com; siwpc@ecf.courtdrive.com;
        siwattecf@siwpc.com




Date: December 17, 2018                 /s/ Robert K. Coulter
                                       ROBERT K. COULTER
